--------------------------------------------------------------------------------

 
Exhibit 10.6

 
January 3, 2008


Alexander Gordon Jardin
Chief Executive Officer
Franklin Credit Management Corporation
101 Hudson St., 25th Floor
Jersey City, N.J.  07302
Via Fax: 201-604-4400


Re: Confirmation of Principal Balance Outstanding on Tranche B-2 Advance


Dear Mr. Jardin;


We hereby refer to a certain Forbearance Agreement and Amendment to Credit
Agreements dated as of December 28, 2007 (the “Forbearance Agreement”) by and
among Franklin Credit Management Corporation (“FCMC”), the Borrowers signatory
to such Forbearance Agreement and The Huntington National Bank (“Lender”).  Any
capitalized term used in this letter and not otherwise defined herein shall have
the meanings assigned to such term in the Forbearance Agreement.


As discussed between FCMC and Lender, we erred in calculating the outstanding
principal balances of the Commercial Loans as of the Forbearance Effective
Date.  To correct that error, Lender hereby confirms that the outstanding
principal balance of the Tranche B Note evidencing Tranche B-2 is $56,782,469.88
as of the Forbearance Effective Date and not $79,051,123.50 as stated in the
Forbearance Agreement and that certain Amended and Restated Promissory Note (B-2
Note) executed in connection therewith.  Lender further confirms that the sum of
$56,782,469.88 represents all Tranche B-2 Advances made as of the Forbearance
Effective Date.


Except as modified in this letter, all terms and conditions of the Forbearance
Agreement and the other Loan Documents executed in connection therewith shall
remain in full force and effect.


Please acknowledge this letter by signing below and returning a copy of this
letter to me by fax at (614) 480-3795.  If you have any questions regarding the
foregoing, please do not hesitate to call me at (614) 480-5355.


Sincerely,


The Huntington National Bank


By:  /s/ Alan D. Seitz
   Alan D. Seitz
Its:  Senior Vice President
 

 

--------------------------------------------------------------------------------


 


Acknowledged and Agreed:


Franklin Credit Management Corporation


/s/ Alexander Gordon Jardin
By:  Alexander Gordon Jardin
Its:  Chief Executive Officer


Each Borrower Listed on Schedule 1 to the Forbearance Agreement


/s/ Alexander Gordon Jardin
By:  Alexander Gordon Jardin
Its:  Chief Executive Officer




cc J. Michael Mayerfeld
     Timothy E. Grady
 
 
 
 
 

 
 
 
 
 
 
 